ICJ_156_CertainDocumentsSeizure_TLS_AUS_2014-03-03_ORD_01_NA_05_FR.txt.                                                                                              214




                     OPINION DISSIDENTE DE M. LE JUGE AD HOC CALLINAN

                     [Traduction]

                    1. Je suis d’avis qu’il n’était pas nécessaire que la Cour indique des
                 mesures conservatoires. Avant d’exposer les raisons qui m’ont amené à
                 cette conclusion, je tiens à formuler quelques observations sur les faits de
                 la présente affaire, tels qu’ils peuvent être perçus à ce stade précoce de
                 l’instance.

                                                 Le contexte

                    2. Il est rarement possible d’établir avec certitude l’intégralité et la
                 réalité des faits au stade d’une procédure interlocutoire. Une demande en
                 indication de mesures conservatoires est presque toujours introduite dans
                 une situation d’urgence alléguée. De fait, si elle ne présentait pas un carac‑
                 tère d’urgence, il n’y aurait pas lieu d’indiquer des mesures conservatoires.
                    3. En l’espèce, l’incertitude relative à la réalité des faits tient toutefois
                 aussi à une autre raison. L’Australie affirme en effet que sont en cause
                 certaines questions de sécurité nationale, qui suscitent de sa part des pré‑
                 occupations légitimes. Or, parfois, pour ne pas dire souvent, le point de
                 savoir si et, le cas échéant, dans quelle mesure la sécurité nationale est
                 menacée ne fait pas — ou ne peut faire — l’objet d’un examen transpa‑
                 rent, public et approfondi, car pareil examen et les divulgations qui en
                 résulteraient risqueraient d’aggraver les risques en question ou d’en préci‑
                 piter la réalisation. A cet égard, les responsables de la collecte de rensei‑
                 gnements et de la sécurité nationale redoutent bien sûr avant tout que ne
                 soient révélées leur identité et la nature des opérations qu’ils mènent.
                    4. Nombre de pays, y compris les démocraties libérales telles que
                 l’Australie, ont par conséquent adopté une ligne de conduite consistant à
                 ne pas confirmer ni à infirmer que leurs services chargés de la sécurité ont
                 ou non eu tel ou tel comportement, ligne de conduite qui fait l’objet d’un
                 consensus, tout au moins entre les principales forces politiques.

                                                   Les faits

                    5. L’Australie et le Timor‑Leste sont parties à des traités relatifs à la
                 répartition des recettes issues de l’exploitation des ressources sous-­
                 marines de la mer qui les sépare. Le Timor‑Leste a engagé une procédure
                 devant un tribunal arbitral, dont la Cour permanente d’arbitrage assure
                 le secrétariat, tendant à écarter, à tourner ou à faire déclarer nul ou non
                 contraignant à son égard un traité signé en 2006 entre les Parties, au
                 motif, en substance, que l’Australie n’aurait pas négocié cet instrument

                                                                                              71




8 CIJ1061.indb 271                                                                                  25/03/15 08:46

                                  saisie et détention (op. diss. callinan)                215

                 ou les autres traités susmentionnés de bonne foi, comme elle était tenue
                 de le faire. L’Australie considère que le tribunal arbitral n’est pas compé‑
                 tent pour connaître de cette question.
                    6. Il est possible, sinon probable, qu’une déclaration qu’aurait faite un
                 ancien agent des services de renseignement australien soit à l’origine de la
                 procédure devant le tribunal arbitral.
                    7. Cette déduction provient de différentes informations diffusées par
                 les médias, dont un article paru en mai 2013 dans la presse du Timor‑Leste,
                 qui figure parmi les éléments que l’Australie a présentés le 22 janvier 2014,
                 lors du second tour de plaidoiries. Il y est indiqué qu’un agent des services
                 de renseignement australien, actuellement souffrant et hospitalisé en Aus‑
                 tralie, a affirmé que des agents de ces services avaient pénétré, il y a neuf
                 ans, dans des bureaux du Gouvernement du Timor‑Leste et les avaient
                 mis sur écoute. D’après cet article, l’intéressé aurait révélé ces informa‑
                 tions dans le souci de soulager sa conscience. Cette source, comme
                 d’autres, donne à penser que, en procédant à des écoutes électroniques de
                 discussions du Gouvernement timorais, l’Australie a pu tirer des avan‑
                 tages indus et contraires à l’éthique dans le cadre des négociations du
                 dernier des traités susmentionnés. Il est par ailleurs signalé dans l’article
                 que « l’avocat du ministre [timorais] Pires » est un avocat australien,
                 M. Bernard Collaery.
                    8. Le 2 décembre 2013, peu avant que le tribunal arbitral ne tienne une
                 audience préliminaire pour décider du déroulement de la procédure enga‑
                 gée par le Timor‑Leste, l’Attorney‑General de l’Australie et ministre
                 chargé de l’Australian Security Intelligence Organisation (ASIO, le ser‑
                 vice de renseignement intérieur de l’Australie) a émis un mandat de per‑
                 quisition autorisant l’examen et la saisie de certains éléments expressément
                 désignés, dans les locaux professionnels et d’habitation de M. Collaery à
                 Canberra. Il convient de préciser que, ainsi qu’il y était tenu aux termes
                 du paragraphe 1 de l’article 25 de l’Australian Security Intelligence Orga‑
                 nisation Act (loi du Commonwealth d’Australie sur l’ASIO, ci‑après « la
                 loi ») de 1979, l’Attorney‑General avait acquis la conviction qu’il existait
                 des motifs raisonnables de penser que, en accédant à certains documents
                 ou autres éléments dans les locaux visés par le mandat, l’ASIO apporte‑
                 rait une contribution substantielle à la collecte de renseignements, confor‑
                 mément à la loi, en ce qui concerne une question importante du point de
                 vue de la sécurité.
                    9. Le mandat de perquisition a été exécuté le 3 décembre 2013. A cette
                 occasion, des documents et autres éléments ont été saisis, dont certains
                 ont été restitués et d’autres, conservés. Ce sont ces derniers qui font l’ob‑
                 jet de la présente instance. M. Collaery n’était pas présent à son cabinet
                 au moment de la perquisition.
                    10. La nouvelle de la perquisition et de la saisie s’est rapidement pro‑
                 pagée. Ainsi, dès le 3 décembre 2013, M. Collaery a, semble‑t‑il, été inter‑
                 rogé par la chaîne de télévision publique australienne, l’Australian
                 Broadcasting Corporation. Présenté comme « l’avocat du Timor‑Leste »,
                 il a déclaré à l’antenne que le directeur de l’Australian Secret Intelligence

                                                                                           72




8 CIJ1061.indb 273                                                                               25/03/15 08:46

                                  saisie et détention (op. diss. callinan)                   216

                 Service (ASIS, le service de renseignement extérieur de l’Australie) avait
                 envoyé une équipe au Timor dans le cadre d’une mission qui dépassait
                 largement les fonctions de ce service. Lorsque le présentateur a précisé
                 qu’un témoin avait été interrogé le soir‑même, M. Collaery a répondu
                 qu’il s’agissait d’« un haut responsable … fort expérimenté, qui s’était
                 forgé sa propre opinion ». Il a également tenu des propos désobligeants
                 envers l’Australie et l’ASIO, et affirmé que le principal témoin (dans la
                 procédure d’arbitrage) était réduit au silence. Les médias ont aussitôt
                 relayé ces éléments, ce qui n’est guère surprenant. Le 4 décembre, un jour‑
                 naliste de l’Australian Broadcasting Corporation a ainsi déclaré que
                 « l’espion a[vait] désormais tout révélé et [était] le témoin vedette d’une
                 action judiciaire introduite à La Haye par le Timor‑Leste pour renégocier
                 le traité, compte tenu des milliards de dollars en jeu, [et que] son identité
                 rest[ait] un secret bien gardé ». Peu de temps après (depuis Amsterdam),
                 M. Collaery aurait « demandé une enquête complète ».
                    11. Un autre article mérite d’être mentionné. Selon le quotidien de réfé‑
                 rence The Sydney Morning Herald, M. Pires, ministre des ressources natio‑
                 nales du Timor‑Leste, aurait déclaré ce qui suit : « Nous pensons avoir
                 identifié l’équipe qui s’est introduite dans nos locaux pour y installer les
                 micros. Nous connaissons leurs noms. C’étaient des hommes, peut‑être
                 accompagnés d’une femme espionne. » Il était également indiqué dans cet
                 article que M. Pires reconnaissait que les membres de l’équipe en question
                 risquaient de courir un danger si leurs noms venaient à filtrer sur Internet.
                    12. Dans une procédure interlocutoire, il est fréquent que les preuves
                 par ouï‑dire soient admises à titre provisoire. En l’espèce, il convient
                 cependant de souligner que certains des éléments de preuve que j’ai men‑
                 tionnés, à savoir des informations relayées par les médias, non seulement
                 n’ont pas été vérifiés, mais constituent des ouï‑dire indirects, c’est‑à‑dire
                 qu’une personne rapporte, par l’intermédiaire d’une ou deux autres, le
                 témoignage de celle qui prétend avoir une connaissance directe des faits.
                    13. Il convient également de relever que le statut ou le rôle exact de
                 M. Collaery est ambigu et, potentiellement, source de conflits. Il ressort en
                 effet d’une lettre datée du 12 décembre 2013 qui a été présentée à la Cour que
                 M. Collaery a donné pour instructions à un Queen’s Counsel de Sydney de
                 s’entretenir avec un témoin anonyme et de le conseiller, témoin dont il est
                 permis de penser qu’il s’agit de l’ancien agent qui aurait fait les déclarations
                 relatives aux écoutes dans les bureaux du Gouvernement du Timor‑Leste. Or,
                 d’après la lettre de ce conseil (adressée à un haut responsable des services de
                 l’Attorney‑General), M. Collaery cesserait de représenter le témoin anonyme
                 et serait remplacé par un autre avocat, dont l’identité n’est pas connue. L’on
                 ne sait donc pas avec certitude quels sont les documents, parmi ceux qui ont
                 été saisis et conservés en application du mandat de perquisition visant le
                 cabinet de M. Collaery, qui ont été établis sur la base d’instructions données
                 personnellement par M. Pires (Timor‑Leste) ou par le témoin anonyme. En
                 bref, le point de savoir qui est fondé à invoquer le secret professionnel des
                 avocats et conseils ou un éventuel droit de propriété ou autre droit n’est pas
                 clair à ce stade, du moins en ce qui concerne certains des éléments saisis.

                                                                                              73




8 CIJ1061.indb 275                                                                                  25/03/15 08:46

                                        saisie et détention (op. diss. callinan)                                                 217

                   14. Le 4 décembre 2013, l’Attorney‑General (un sénateur démocrati‑
                 quement élu au Parlement australien qui est aussi le premier gardien du
                 droit du Commonwealth d’Australie) a prononcé devant le Sénat une
                 déclaration publique, dans laquelle il a fait sienne l’approche que j’ai
                 mentionnée au paragraphe 4 :
                        « Mesdames et Messieurs les Sénateurs, comme vous le savez, les
                     Gouvernements australiens successifs ont pour pratique de ne pas
                     commenter les questions liées à la sécurité, et j’entends me conformer
                     à cet usage. Compte tenu de la publicité qui entoure cette affaire
                     depuis hier, il me semble toutefois opportun de faire une brève décla‑
                     ration, qui ne dérogera pas à la règle, et permettra de corriger cer‑
                     taines affirmations fallacieuses que nous avons entendues ce matin.

                       �����������������������������������������������������������������������������������������������������������������
                           Les mandats du type de ceux qui ont été exécutés hier sont émis en
                       vertu de l’article 25 de l’Australian Security Intelligence Organisa‑
                       tion Act de 1979. Ils ne sont délivrés que par l’Attorney‑General,
                     à la demande du directeur général de l’ASIO et uniquement si
                     ­l’Attorney-General s’est assuré de certains éléments. Ce point est
                      essentiel, car, méconnaissant apparemment la loi, le Sénateur …
                      a affirmé que j’avais « lâché l’ASIO contre » ces personnes. Or,
                      ­l’Attorney‑General ne prend jamais l’initiative d’émettre un mandat
                       de perquisition ; la demande doit venir de l’ASIO elle‑même.
                       �����������������������������������������������������������������������������������������������������������������
                           Un mandat de perquisition ne peut être délivré par l’Attorney-­
                       General que s’il a été satisfait aux conditions énoncées au para‑
                       graphe 2 de l’article 25. Cette disposition exige que l’Attorney-
                       General ait acquis la conviction qu’il existe des motifs raisonnables …
                       concernant une question importante du point de vue de la sécurité… »
                    15. Dès le 10 décembre 2013, le Timor‑Leste était représenté par un
                 autre cabinet d’avocats, DLA Piper (ci‑après « Piper »), qui a entamé des
                 échanges de correspondance avec l’Attorney‑General et de hauts respon‑
                 sables des services de ce dernier. Piper y exigeait des copies du ou des man‑
                 dats de perquisition, ainsi que la restitution de tous les documents saisis
                 et conservés. L’Australie ayant refusé de se plier à cette exigence, le
                 Timor‑Leste a introduit la présente instance le 17 décembre 2013. La nature
                 de celle‑ci ainsi que les mesures conservatoires qui ont été sollicitées sont
                 clairement exposées dans l’ordonnance de la Cour. Dans la correspondance
                 susmentionnée, l’Australie a exprimé sa position, à savoir que le Timor‑Leste
                 devrait chercher à faire valoir ces droits devant les tribunaux australiens.

                                                      La situation juridique

                   16. Selon moi, il ressort de la jurisprudence de la Cour que celle‑ci ne
                 peut indiquer des mesures conservatoires que s’il est satisfait aux condi‑

                                                                                                                                    74




8 CIJ1061.indb 277                                                                                                                          25/03/15 08:46

                                  saisie et détention (op. diss. callinan)                 218

                 tions suivantes : l’affaire doit relever prima facie de sa compétence et la
                 requête doit être recevable ; les droits invoqués doivent être plausibles ; la
                 situation doit revêtir un caractère d’urgence et, si le comportement en
                 cause ne cesse pas, le demandeur risque de subir un préjudice irrépa‑
                 rable. Il n’est cependant pas de règle internationale établie obligeant la
                 Cour, si lesdites conditions sont remplies, à indiquer des mesures conser‑
                 vatoires. Si tel était le cas, la Cour, contrairement à la quasi‑totalité des
                 autres juridictions de par le monde, serait privée de la faculté d’exercer,
                 en la matière, une appréciation discrétionnaire en tenant compte de toutes
                 les circonstances pertinentes.
                    17. Sur le fond, la distinction entre compétence et recevabilité n’est pas
                 toujours claire. Le principe général est que les parties ne sauraient confé‑
                 rer à une juridiction une compétence que celle-ci ne possède pas en droit.
                 Le Timor‑Leste a lui‑même souligné à juste titre que la Cour devait s’as‑
                 surer de sa compétence prima facie. Par cette expression, il entendait, me
                 semble‑t‑il, une compétence qui puisse se justifier, au moins aux fins de
                 connaître de sa demande en indication de mesures conservatoires.
                    18. Le Timor‑Leste et l’Australie ont tous deux fait des déclarations
                 reconnaissant la juridiction obligatoire de la Cour. Celle que l’Australie a
                 faite (en vertu du paragraphe 2 de l’article 36 du Statut de la Cour) était
                 assortie d’une réserve excluant
                     « tout différend relatif à la délimitation de zones maritimes, y com‑
                     pris la mer territoriale, la zone économique exclusive et le plateau
                     continental, ou en rapport avec cette délimitation ou découlant de
                     l’exploitation de toute zone objet d’un différend adjacente à une telle
                     zone maritime en attente de délimitation ».
                 Cette réserve a donné lieu à certaines conclusions que l’Australie a pré‑
                 sentées dans la récente affaire relative à la Chasse à la baleine dans l’An‑
                 tarctique (Australie c. Japon ; Nouvelle‑Zélande (intervenant)). A ce stade
                 de la procédure, il était toutefois inutile de s’étendre sur ladite réserve ou
                 sur l’effet de ces conclusions, étant donné que, s’agissant des mesures
                 conservatoires sollicitées par le Timor‑Leste, l’Australie ne l’avait pas
                 invoquée. Reste à savoir si elle cherchera à le faire ultérieurement pour
                 étayer un éventuel argument selon lequel l’objet de la requête, au motif
                 qu’il est par exemple lié à « l’exploitation [d’]une telle zone maritime en
                 attente de ­délimitation », échappe à la compétence de la Cour ou rend
                 cette requête irrecevable.
                    19. L’Australie a informé la Cour (le 21 janvier 2014) que, bien qu’il
                 soit possible qu’elle conteste la compétence de celle‑ci et la recevabilité de
                 la requête introductive d’instance déposée par le Timor‑Leste lors de la
                 phase du fond — voire avant —, elle n’entendait pas soulever pareilles
                 questions dans le cadre de l’examen de la demande en indication de
                 mesures conservatoires.
                    20. Un autre éventuel argument d’incompétence ou d’irrecevabilité, à
                 titre subsidiaire, a été évoqué à l’audience, à savoir que, compte tenu de
                 la réserve énoncée dans la déclaration faite par l’Australie au titre de la

                                                                                            75




8 CIJ1061.indb 279                                                                                25/03/15 08:46

                                     saisie et détention (op. diss. callinan)                        219

                 clause facultative qui exclut « tout différend pour lequel les parties ont
                 convenu ou conviennent d’avoir recours à une autre méthode de règle‑
                 ment pacifique », la Cour ne peut se déclarer compétente ni juger rece‑
                 vable la requête du Timor‑Leste. Cet argument serait fondé sur l’article 23
                 du traité de 2002 conclu entre les Parties. Il me semble que l’Australie a
                 déjà laissé entendre qu’elle le ferait valoir pour contester la compétence
                 du tribunal arbitral et l’empêcher de connaître de la demande que le
                 Timor‑Leste lui a présentée.
                    21. Les conditions régissant l’indication de mesures conservatoires ne sont
                 pas strictes. Or, l’Australie a donné des engagements 1 qui, selon moi, étaient
                 adaptés aux circonstances de l’espèce et suffisants à cet égard, ce qui dispen‑
                 sait la Cour de s’appesantir à ce stade sur les questions de la compétence et
                 de la recevabilité. Si cela devait se révéler nécessaire par la suite, il pourrait
                 toutefois être utile de se référer à certaines opinions antérieures exposées par
                 des juges de la Cour. Certes, la jurisprudence de cette dernière sur ces ques‑
                 tions n’est pas restée figée depuis 1974, mais je doute que les vues que sir Gar‑
                 field Barwick avait exprimées sur la recevabilité dans son opinion dissidente
                 en l’affaire des Essais nucléaires (Nouvelle-Zélande c. France) 2 aient, depuis
                 lors, été rejetées en tout ou en partie, ou pleinement prises en compte :
                            « J’ai dit plus haut qu’il n’y a pas de définition universellement
                         applicable des conditions de la recevabilité. La demande peut n’être
                         pas recevable parce que son objet n’est pas de ceux sur lesquels la
                         Cour puisse statuer 3 ; ou parce que la Cour n’a pas le pouvoir d’en‑
                         visager ni d’accorder la mesure sollicitée ; ou encore parce que l’Etat
                         requérant n’est pas habilité à introduire l’instance, n’ayant pas qua‑
                         lité pour agir en l’espèce ; ou parce que le demandeur peut n’avoir
                         aucun intérêt juridique par rapport à l’objet de la requête, ou bien il
                         peut avoir agi trop tôt ou au mauvais moment ; enfin toutes les
                         conditions qui doivent précéder la présentation de l’acte introductif
                         d’instance ou la saisine n’ont peut-être pas été respectées, par exemple
                         si tous les recours internes n’ont pas été épuisés. Bien entendu, il peut
                         y avoir encore d’autres cas dans lesquels l’acte introductif d’instance
                         est irrecevable. L’irrecevabilité se manifeste ainsi sous diverses
                         formes.
                            Certes, tous ces éléments relatifs à la recevabilité ou à la validité de
                         l’acte introductif d’instance ne valent pas nécessairement dans tous
                         les cas. Quel est le problème particulier de recevabilité qui se pose
                         dans une espèce donnée ? Cela dépend dans une large mesure de la
                         source invoquée pour fonder la compétence de la Cour et des termes
                         dans lesquels cette compétence est exprimée. Telle est à mon avis la
                         situation en l’espèce. »

                     1Ces engagements sont reproduits dans l’ordonnance.
                     2Essais nucléaires (Nouvelle-Zélande c. France), arrêt, C.I.J. Recueil 1974, p. 423.
                    3 La compétence et le pouvoir de statuer peuvent aussi soulever des questions juridic‑

                 tionnelles.

                                                                                                       76




8 CIJ1061.indb 281                                                                                           25/03/15 08:46

                                     saisie et détention (op. diss. callinan)                         220

                 Certains aspects de cet extrait de l’opinion de sir Garfield peuvent présen‑
                 ter un intérêt s’ils ne sont pas incompatibles avec le raisonnement que la
                 Cour a suivi dans son ordonnance ou ne se trouvent pas invalidés par
                 des décisions ultérieurement prises par elle. Le premier est l’importance
                 du non-épuisement des recours internes. En réponse aux griefs formulés
                 par Piper avant l’introduction de la présente instance, l’Australie a engagé
                 le Timor‑Leste à s’adresser aux juridictions australiennes. Le demandeur
                 a refusé. Pouvait‑il le faire ? Le devait‑il ? Ce refus plaide‑t‑il contre l’ur‑
                 gence ? Le non‑recours aux juridictions nationales doit‑il entrer en ligne
                 de compte dans l’exercice, par la Cour, de son pouvoir discrétionnaire ? A
                 cet égard, je crains que l’affaire Rahimtoola c. Nizam of Hyderabad 4, sur
                 laquelle le Timor‑Leste s’est appuyé, ne lui soit d’aucun secours. Le pas‑
                 sage de la déclaration du vicomte Simonds 5, tiré de A. V. Dicey, concerne
                 en effet des actions engagées à l’encontre d’un Etat souverain. Il ne donne
                 nullement à penser qu’un Etat ne peut ou ne devrait pas recourir aux
                 juridictions d’un autre Etat en tant que demandeur ou plaignant. Cet
                 extrait semble en outre indiquer que, en ce qui concerne la protection du
                 secret professionnel des avocats et conseils ainsi que les droits de pro‑
                 priété et les droits souverains, le droit interne de l’Australie concorde avec
                 le droit international, question qu’il n’était toutefois pas nécessaire de
                 trancher à ce stade.
                    22. Un autre aspect du passage susmentionné pouvant se révéler perti‑
                 nent est le point de savoir si la Cour possède ou non le pouvoir discré‑
                 tionnaire d’accorder ou de refuser des mesures de redressement,
                 notamment sous la forme de celles qui étaient en cause dans l’affaire pré‑
                 citée ou sollicitées en la présente espèce, c’est‑à‑dire des mesures de nature
                 injonctive. Il serait surprenant que la Cour ne dispose pas d’un large pou‑
                 voir discrétionnaire en la matière, mais il n’est pas nécessaire de prendre
                 position sur ce point ni, d’ailleurs, sur toute autre question susceptible de
                 se faire jour ultérieurement à cet égard.
                    23. Ainsi que M. le juge Greenwood l’a souligné au paragraphe 2 de sa
                 déclaration dans l’affaire Costa Rica c. Nicaragua 6, la décision de la Cour
                 sur une demande en indication de mesures conservatoires ne constitue pas
                 une décision provisoire au fond. Pareille demande ne requiert pas non
                 plus d’avoir un avis arrêté sur les questions juridiques.
                    24. Je n’aborderai la question du préjudice irréparable que pour préci‑
                 ser que cette notion est analogue au principe de la common law selon lequel
                 des mesures interlocutoires ou conservatoires ne sauraient être ordonnées
                 si, par exemple, le paiement de dommages‑intérêts ou d’autres formes de
                 réparation constituent un remède adéquat. J’ajouterai que, d’une certaine
                 façon, un engagement satisfaisant peut tenir lieu de remède adéquat.

                     4[1958] A.C. p. 379.
                     5Ibid., p. 394.
                    6 Certaines activités menées par le Nicaragua dans la région frontalière (Costa Rica

                 c. Nicaragua), mesures conservatoires, ordonnance du 8 mars 2011, C.I.J. Recueil 2011 (I),
                 p. 46.

                                                                                                        77




8 CIJ1061.indb 283                                                                                            25/03/15 08:46

                                     saisie et détention (op. diss. callinan)                           221

                      25. L’existence d’un droit souverain à l’inviolabilité de documents se
                   trouvant en la possession d’un avocat dans un autre pays constitue une
                   prétention de portée étendue qui, selon moi, pourrait se révéler inédite. La
                   question de savoir si le demandeur devra démontrer qu’il existe un droit
                   absolu à l’inviolabilité ou à l’immunité ne pourra cependant être tranchée
                   qu’après que les Parties auront entièrement exposé leur argumentation.
                      26. Si importante et étendue que soit cette protection, il pourrait égale‑
                   ment y avoir lieu de s’inquiéter du caractère absolu (en droit interne comme
                   en droit international) du secret professionnel des avocats et conseils lorsque
                   la sécurité d’une nation risque d’être compromise. Toute juridiction, y com‑
                   pris la Cour, sait qu’il n’est guère vraisemblable qu’une nation ou ses diri‑
                   geants s’estiment tenus de faire passer la sécurité nationale après le secret
                   professionnel des avocats et conseils, ou de la considérer comme y étant
                   subordonnée. Dès lors, le point de savoir dans quelle mesure le secret profes‑
                   sionnel des avocats et conseils est un principe établi, propre au droit des gens
                   et exempt de toute limite pour cause d’intérêt national ou international, devra
                   faire l’objet d’un examen détaillé et approfondi, de même que la question de
                   l’existence d’un droit souverain absolu à l’égard de documents qui sont en la
                   possession de l’avocat d’une nation souveraine dans un autre pays.
                      27. Au moment de l’examen au fond, la nature et la portée de ce qui a été
                   qualifié d’exception (au sens d’un droit souverain) au secret professionnel
                   des avocats et conseils en cas de fraude ou d’infraction pénale devront éga‑
                   lement être pleinement exposées. Cette exception a été reconnue en droit
                   interne dès le XIXe siècle, si ce n’est avant 7. Une question qui devra peut‑être
                 être tranchée consiste à savoir si une entorse au secret professionnel qui
                 ­mettrait au jour — que ce soit à dessein ou de manière fortuite — des
                  ­éléments de preuve d’une fraude ou d’une infraction pénale et contribuerait
                   à en prévenir la commission ou la facilitation entrerait dans le champ de
                   cette exception. En l’espèce, par exemple, il est possible que les documents
                   saisis revêtent ces deux caractéristiques. S’il ne devait y avoir d’exception au
                   secret professionnel des avocats et conseils que pour permettre de recueillir
                   des éléments prouvant qu’une infraction pénale ou une fraude a été commise
                   (ce qui n’est pas le cas), cette prérogative serait dénaturée.
                      28. Une autre prétention a été formulée à l’égard des documents saisis, à
                   savoir celle d’un droit de propriété inconditionnel (indépendamment de la
                   souveraineté). Aux fins de déterminer si pareil droit existe et, le cas échéant,
                   quelle en est la portée, il peut être nécessaire de prendre en considération un
                   facteur supplémentaire, celui du rôle juridique et commercial et des obliga‑
                   tions de l’avocat qui se trouve en la possession des documents en question.
                   Cet avocat sera en effet soumis à la réglementation juridique et commer‑
                   ciale applicable de la nation hôte, sur laquelle tout droit de propriété sou‑
                   verain ou ayant trait au secret professionnel des avocats et conseils peut ou
                   non prévaloir. Ainsi, si un droit de propriété simple (par opposition à un

                    7 R. c. Cox and Railton (1884), QBD, vol. 14, p. 133 ; voir également l’examen d’affaires

                 antérieures dans J. H. Wigmore, Evidence in Trials at Common Law, vol. 8, rev. 1961,
                 par. 2298, p. 572‑577.

                                                                                                          78




8 CIJ1061.indb 285                                                                                              25/03/15 08:46

                                      saisie et détention (op. diss. callinan)                             222

                 droit de propriété souverain spécifique) est allégué, il peut être nécessaire de
                 tenir compte de l’alinéa xxxi) de l’article 51 de la Constitution australienne,
                 qui confère au Commonwealth le pouvoir d’acquérir des biens (de toute
                 nature, y compris des droits d’auteur) appartenant à un autre Etat dans des
                 conditions justes pour ce dernier et à des fins souveraines, parmi lesquelles
                 figure bien entendu la défense (alinéa vi) de l’article 51).


                                          Le rôle de l’Attorney-General

                    29. Le Timor‑Leste a affirmé que, en signant et, par là même, délivrant
                 les mandats, l’Attorney‑General avait exercé, au regard du droit interna‑
                 tional, une fonction judiciaire ou quasi judiciaire. Bien qu’il ne soit pas
                 nécessaire de trancher cette question, il est néanmoins permis de douter
                 (sans se prononcer définitivement) qu’il en soit ainsi, même en prenant
                 l’expression « quasi judiciaire » dans son sens large. Conformément à l’ali‑
                 néa v) de l’article 75 de la Constitution de l’Australie, tout fonctionnaire
                 du Commonwealth d’Australie peut faire l’objet d’ordonnances de certio‑
                 rari, de citations à comparaître, d’interdictions ou d’injonctions, ce que la
                 High Court of Australia a toujours confirmé depuis 1903. L’Attorney-­
                 General est un membre de l’exécutif, et non un juge ou assimilé 8. Il
                 n’exerce pas davantage un pouvoir judiciaire lorsqu’il vérifie s’il y a lieu
                 de délivrer un mandat de perquisition que ne le fait l’agent de police qui
                 ordonne un prélèvement sanguin sur la personne d’un suspect ou le pro‑
                 fessionnel de la santé qui effectue ce prélèvement, mesure attentatoire à
                 la vie privée couramment appliquée dans le monde.


                                                    Les engagements

                    30. Dans les pays de common law, il est très fréquent qu’un engage‑
                 ment soit donné et accepté en lieu et place d’une ordonnance rendue par
                 un tribunal, tout manquement à pareil engagement pouvant entraîner
                 des sanctions pour outrage audit tribunal. En l’espèce, l’Australie était
                 liée par les engagements qu’elle avait solennellement pris devant la Cour.
                 Quoi qu’il en soit, il est inconcevable que le premier gardien du droit du
                 Commonwealth d’Australie, en sa qualité à la fois d’avocat général,
                 c’est‑à‑dire d’officier ministériel tenu à la plus grande honnêteté dans
                 l’exercice de ses fonctions, et de ministre comptable de ses actes devant
                 le Parlement, n’honore pas tous les engagements pris devant la Cour.

                    8 En ce qui concerne les caractéristiques politiques et administratives ou exécutives

                 de la fonction de ministre en Australie, voir : Minister for Immigration and Multicultural
                 Affairs c. Jia (2001), CLR, vol. 205, p. 244‑245. Le chapitre 3 et la structure générale de la
                 Constitution australienne prévoient une séparation juridique et fonctionnelle du Parlement,
                 de l’exécutif et du pouvoir judiciaire. Voir aussi R. c. Kirby ; Ex parte Boilermakers’ Society
                 of Australia (1956), CLR, vol. 94, p. 254.

                                                                                                             79




8 CIJ1061.indb 287                                                                                                 25/03/15 08:46

                                      saisie et détention (op. diss. callinan)                             223

                    31. Ces engagements, qui avaient initialement été présentés à Piper
                 pour le compte du Timor‑Leste, tels qu’accrus, complétés et précisés dans
                 les exposés oraux et écrits de l’Australie, étaient, à mon sens, suffisants
                 dans les circonstances de l’espèce (y compris au regard du caractère d’ur‑
                 gence) aux fins de garantir qu’aucun préjudice irréparable ne soit causé au
                 Timor‑Leste d’ici à l’examen de l’affaire au fond. Ces engagements avaient
                 notamment pour effet d’imposer à l’Australie, et à l’Attorney‑General en
                 particulier, de ne pas accéder, ni de permettre à des tiers au sein de l’admi‑
                 nistration australienne d’accéder aux documents saisis sans en notifier pré‑
                 alablement la Cour et le Timor‑Leste, donnant ainsi l’occasion à ce dernier,
                 le cas échéant, de faire de nouveau part à la Cour de ses préoccupations.
                 Le fait d’indiquer toute autre mesure ou de demander à l’Australie de s’en‑
                 gager à ne pas « écouter » le Timor‑Leste ou intercepter ses communica‑
                 tions ne me semble pas raisonnable, car cela laisse entendre ou pourrait
                 laisser entendre que l’Australie a procédé ou procédera à l’avenir à de
                 telles écoutes, point qui nécessiterait que soient présentés des éléments de
                 preuve convaincants, ce qui n’a pas été le cas à ce stade 9. Il est également
                 permis de se demander s’il existe des liens suffisants entre la réclamation
                 dont la Cour est saisie — ou pourrait être saisie — et pareille mesure.
                    32. Outre les autres points soulevés dans la présente opinion, je crains
                 que l’emploi du verbe « s’ingérer » au point 3 du dispositif puisse poser
                 problème, en raison du sens fort large et peu précis de ce terme.

                    33. La sécurité nationale constitue, pour tout peuple, une aspiration
                 raisonnable et naturelle. En la présente espèce, la nature du risque identi‑
                 fié par l’Attorney‑General n’est pas connue de la Cour et peut, en tout état
                 de cause, évoluer, tant du point de vue de sa gravité que de son immi‑
                 nence. Ainsi que cela ressort des écritures et plaidoiries de l’Australie,
                 toutes les nations ou presque se sont dotées de services de renseignement,
                 et ce, par nécessité. Désormais, les terroristes agissent au sein des commu‑
                 nautés qui les accueillent et leur sont venues en aide. Le droit internatio‑
                 nal doit prendre en compte les dures réalités auxquelles font face les
                 populations des nations libres, ainsi que leur vulnérabilité. Tout prin‑
                 cipe qui en ferait abstraction risque de ne pas remporter l’adhésion et de
                 n’être pas observé. Pour ceux qui ne disposent pas de l’ensemble des élé‑
                 ments pertinents, il est bien difficile de savoir quelle nouvelle information,
                 même apparemment insignifiante, peut indiquer un risque accru. Des
                 algorithmes conçus pour traiter pareilles informations en vue d’identifier
                 les risques et leur évolution sont désormais utilisés en permanence de
                 par le monde. Or, il est un risque susceptible de se faire jour à tout

                    9 Les éléments de preuve doivent être appréciés en fonction de la capacité de la partie

                 qui les produit et des circonstances dans lesquelles elle le fait. Il tombe sous le sens —
                 et cela est admis de longue date, notamment dans la common law — que la force de la
                 preuve requise pour établir des faits allégués est fonction de la gravité et de la turpitude du
                 comportement auquel ils se rattachent. Voir Blatch c. Archer (1774), ER, vol. 98, p. 969 ;
                 Refjek c. McElroy (1965), CLR, vol. 112, p. 517.

                                                                                                             80




8 CIJ1061.indb 289                                                                                                 25/03/15 08:46

                                 saisie et détention (op. diss. callinan)               224

                 moment, à savoir celui qui pèse sur la sécurité d’un ou de plusieurs agents
                 appartenant à un service de renseignement et, partant, sur la sécurité de
                 la nation elle‑même. Selon moi, les engagements susmentionnés étaient
                 raisonnables et suffisants, et auraient dû être acceptés par la Cour sans
                 qu’il soit nécessaire d’indiquer des mesures conservatoires.

                 (Signé) Ian Callinan.




                                                                                         81




8 CIJ1061.indb 291                                                                             25/03/15 08:46

